Title: From George Washington to Major General Israel Putnam, 13 July 1777
From: Washington, George
To: Putnam, Israel



D. sir
Pumpton Plains [N.J.] July 13th 1777

I have been favoured with yours of the 11th. Inst. with its Inclosures. I had received a Letter from Genl Schuyler nearly of the same purport of his to the Council of Safety of New York. The more Accounts we get—the more astonnishing does the evacuation of the posts on the Lakes appear. What can have become of Genl St Clair & the Army? I wish we may have heard the worst.
I have nothing in particular to add at this Time, unless it is to recommend again your attention & care to the Matters mentioned in my Letter of Yesterday by Express. The blocking up the Unnecessary Avenues to & Roads thro the Highlands & that of keeping proper Lookouts to observe & give the earliest intelligence of the Enemy’s movements either up the North or East River seemed to me of infinite importance as they still do & I doubt not of your Attention to the Whole. I am Dr Sr Yr Aff. Hble

G.W.


P.S. I think All your Stores should be immediately moved from the Low Grounds to proper places in the Rear of the posts on the Heights—If the Enemy come—it is most probable their Advance will be rapid—should the stores remain to be moved then it is likely they will be lost either in the whole or in part and you will be engaged & concerned in their removal & security when you will have occasion for your whole force & Exertions to be employed in another way. The Stores I allude to are those in & about the Low Grounds at Peeks Kill near your Encampment.


G.W.
